Oo Co nN DO OO eR YD NY

BR Bo Bb BH DH HO KO KO KN Se RP Fe ES KF OSE OOO SEO Sl lUhU El
ao nN NTN On eR BY NY KF OO OlUlUlOOWlULULUMUGNlUONlUr ULB UBULUNGUULUlULrRCUO

 

FILED RECEIVED
ENTERED _____ SERVED ON
COUNSEL/PARTIES OF RECORD

 

APR 28 2021

 

 

 

CLERK US DISTRICT COURT
DISTRICT OF NEVADA
BY: DEPUTY

 

 

 

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
UNITED STATES OF AMERICA, 2:19-CR-300-JCM-EJY
Plaintiff, Preliminary Order of Forfeiture
V.
DARREN EUGENE VADEN,

Defendant.

 

 

 

This Court finds Darren Eugene Vaden pled guilty to Count 1 of a 16-Count
Criminal Indictment charging him with conspiracy to commit bank fraud in violation of 18
U.S.C. §§ 1344 and 1349. Criminal Indictment, ECF No. 1; Change of Plea, ECF No. __;
Plea Agreement, ECF No. _.

This Court finds Darren Eugene Vaden agreed to the imposition of the in personam
criminal forfeiture money judgment of $149,171.20 set forth in the Plea Agreement and the
Forfeiture Allegation of the Criminal Indictment. Criminal Indictment, ECF No. 1; Change
of Plea, ECF No. __; Plea Agreement, ECF No. __.

To comply with Honeycutt v. United States, 137 S. Ct. 1626 (2017), the government
reduced the in personam criminal forfeiture money judgment amount to $10,000.

The in personam criminal forfeiture money judgment is (1) any property, real or
personal, which constitutes or is derived from proceeds traceable to a violation of 18 U.S.C.
§ 1344, or 18 U.S.C. § 1349, conspiracy to commit such offense and (2) any property
constituting, or derived from, proceeds obtained directly or indirectly, as the result of

violations of 18 U.S.C. § 1344, affecting a financial institution, or 18 U.S.C. § 1349,

 
ono Oo HN DO TO Fe WY KH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

conspiracy to violate and is subject to forfeiture pursuant to 18 U.S.C. § 981(a)(1)(C) with 28
U.S.C. § 2461(c); 18 U.S.C. § 982(a)(2)(A); and 21 U.S.C. § 853(p).

This Court finds that Darren Eugene Vaden shall pay an in personam criminal
forfeiture money judgment of $10,000 to the United States of America, not to be held jointly
and severally liable with any codefendants and the collected money judgment amount
between the codefendants is not to exceed $1,407,183.61 pursuant to Fed. R. Crim. P.
32.2(b)(1) and (2); 18 U.S.C. § 981(a)(1)(C) with 28 U.S.C. § 2461(c); 18 U.S.C. §
982(a)(2)(A); and 21 U.S.C. § 853(p).

This Court finds that on the government’s motion, the Court may at any time enter
an order of forfeiture or amend an existing order of forfeiture to include subsequently
located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and
32.2(b)(2)(C).

THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that
the United States of America recover from Darren Eugene Vaden an in personam criminal
forfeiture money judgment of $10,000.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send
copies of this Order to all counsel of record and three certified copies to the United States

Attorney’s Office, Attention Asset Forfeiture Unit.

DATED Ad ack 28 , 2021.

CK gan

J C. MAHAN
ITED)STATES DISTRICT JUDGE

 

 
